DETAILED ACTION
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  both claims 1 and 9, end of line 6 contain both a comma an semi-colon.  One of these punctuation signs should be removed.  Appropriate correction is required.


35 USC § 112
In accordance with par. [0163], the Examiner construes the term “about” within the claims to mean the numerical value based on “certain errors necessarily resulting form [sic] the standard deviation found in the [corresponding] testing measurements”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 1 and 9, applicant needs to amend the claim to state that the CG-C-SA is defined by the length measurement in “millimeters” (consistent with applicant’s claims 4-6 and 13-15).
Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 is not present, but claim 11 is dependent upon it.  For purposes of examination, the Examiner will construe claim 10 as cancelled and claim 11 dependent on claim 9.  Also, claim 17 is dependent upon itself.  For purposes of examination, the Examiner will construe claim 17 as dependent upon claim 16.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (herein “Vincent”; US Pub. No. 2002/0068645 A1) in view of Oldknow et al. (herein “Oldknow”; US Pub. No. 2016/0199705 A1).
Regarding claim 1, Vincent discloses a golf club head (Fig. 2) comprising: a striking face portion located at a frontal portion of the golf club head defining a loft of the golf club head (Fig. 5A; noting some loft is inherent); a back portion located aft of the striking face portion (Fig. 2); a topline located at an upper portion of the golf club head between the striking face portion and the back portion (Fig. 5A), a sole portion located at a lower portion of the golf club head between the striking face portion and the back portion (Fig. 5A), and a hosel located near a heel portion of the golf club head adapted to engage a shaft (Fig. 5, item 17), wherein the sole portion further comprises a hollow sole cavity and a cap (Fig. 5A, item 64, and Fig. 5B, item 31, respectively), wherein the hollow sole cavity further comprises a heel side cavity portion and a toe side cavity portion (Fig. 4A, noting the cylindrical apertures, i.e. item 64, on the extreme outer heel and toe side, respectively) and wherein a weight adjustment portion is located within the toe side cavity portion of the sole cavity (Fig. 2 and par. [0050]; noting the outer toe aperture filled with item 42).  It is noted that Vincent does not specifically disclose that the golf club head has a CG-C-SA relationship with the loft angle that satisfies the equation below: CG-C-SA < 0.1907 * Loft + 11.17, and the CG-C-SA defined as a distance of a center of gravity of the golf club head rearward of a hosel bore axis of the golf club head along a Z-axis.  However, Vincent discloses the use of an iron that would inherently have some CG to loft relationship (Fig. 5A).  In addition, Oldknow discloses an iron wherein the golf club head has a CG-C-SA relationship with the loft angle that satisfies the equation below: CG-C-SA < 0.1907 * Loft + 11.17, and the CG-C-SA defined as a distance of a center of gravity of the golf club head rearward of a hosel bore axis of the golf club head along a Z-axis (Table 1, Table 7, and Fig. 7B; noting for a 9-iron, the loft would be 43o and CG-C-SA would be 10.3 mm < (0.1907*43o+11.17) or 10.3 < 19.3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Vincent to use the above measurements as taught by Oldknow, the measurements fitting applicant’s claimed equation, because doing so would be use of a known technique (using a CG depth based off the hosel axis for a 9-iron) to improve a similar product (an iron) in the same way (using a CG depth based off the hosel axis for a 9-iron, the CG depth known to provide proven performance in an iron).
Regarding claim 2, the combined Vincent and Oldknow disclose that the golf club head has a CG-C-SA relationship with the loft angle that satisfies the equation below: CG-C-SA < 0.0879 * Loft + 11.667 (Oldknow: Table 1, Table 7, and Fig. 7B; noting for a 9-iron, the loft would be 43o and CG-C-SA would be 10.3 mm < (0.0879*43o+11.667) or 10.3 < 15.45).
Regarding claim 9, Vincent discloses a golf club head (Fig. 2) comprising: a striking face portion located at a frontal portion of the golf club head defining a loft of the golf club head (Fig. 5A; noting some loft is inherent); a back portion located aft of the striking face portion (Fig. 2); a topline located at an upper portion of the golf club head between the striking face portion and the back portion (Fig. 5A); a sole portion located at a lower portion of the golf club head between the striking face portion and the back portion (Fig. 5A), and a hosel located near a heel portion of the golf club head adapted to engage a shaft (Fig. 5, item 17), wherein the sole portion further comprises a hollow sole cavity and a cap (Fig. 5A, item 64, and Fig. 5B, item 31, respectively), wherein the hollow sole cavity further comprises a heel side cavity portion and a toe side cavity portion separated by a wall (Fig. 4A, noting the cylindrical apertures, i.e. item 64, on the extreme outer heel and toe side, respectively, separated by a wall containing other apertures), and wherein a weight adjustment portion is located within the toe side cavity portion of the sole cavity (Fig. 2 and par. [0050]; noting the outer toe aperture filled with item 42).  It is noted that Vincent does not specifically disclose that the golf club head has a CG-C-SA relationship with the loft angle that satisfies the equation below: CG-C-SA < 0.1907 * Loft + 11.17, and the CG-C-SA defined as a distance of a center of gravity of the golf club head rearward of a hosel bore axis of the golf club head along a Z-axis.  However, Vincent discloses the use of an iron that would inherently have some CG to loft relationship.  In addition, Oldknow discloses an iron wherein the golf club head has a CG-C-SA relationship with the loft angle that satisfies the equation below: CG-C-SA < 0.1907 * Loft + 11.17, and the CG-C-SA defined as a distance of a center of gravity of the golf club head rearward of a hosel bore axis of the golf club head along a Z-axis (Table 1, Table 7, and Fig. 7B; noting for a 9-iron, the loft would be 43o and CG-C-SA would be 10.3 mm < (0.1907*43o+11.17) or 10.3 < 19.3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Vincent to use the above measurements as taught by Oldknow, the measurements fitting applicant’s claimed equation, because doing so would be use of a known technique (using a CG depth based off the hosel axis for a 9-iron) to improve a similar product (an iron) in the same way (using a CG depth based off the hosel axis for a 9-iron, the CG depth known to provide proven performance in an iron).
Regarding claim 11, the combined Vincent and Oldknow disclose that the weight adjustment portion does not contact the heel side cavity portion (Vincent: Fig. 2; noting the outer toe aperture filled with item 42, and noting this weight is distinct from item 42 that fills the heel side cavity; noting in the alternative, item 42 on the heel side can functionally be left out based on desired weighting).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (herein “Vincent”; US Pub. No. 2002/0068645 A1) in view of Oldknow et al. (herein “Oldknow”; US Pub. No. 2016/0199705 A1) as evidenced by Lamanna (US Pat. No. 4,715,601).
Regarding claims 3 and 12, it is noted that combined Vincent and Oldknow do not specifically disclose that the length of the second hosel is greater than 83.5 mm.  However, regarding the exact length of the hosel, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [0157]; applicant giving no criticality to the specific value of 83.5 mm).  In addition, to support the Examiner’s assertion that exact hosel length is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Lamanna which specifically states that hosel length is a result-effective variable used to balance the overall weight of the club head in order to maintain cg position (col. 5, lines 35-60).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact hosel length could be found through routine experimentation in order to optimize the balance of the club head weight and maintain the cg position.

Claim 4-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (herein “Vincent”; US Pub. No. 2002/0068645 A1) in view of Oldknow et al. (herein “Oldknow”; US Pub. No. 2016/0199705 A1) as evidenced by Lamanna (US Pat. No. 4,715,601) and in further view of Hueber (US Pub. No. 2002/0016214 A1).
Regarding claims 4 and 13, it is noted that the combined Vincent and Oldknow do not specifically disclose that the loft of the golf club head is greater than about 56 degrees, the CG-C-SA is between about 13 mm and about 14 mm.  However, Oldknow discloses an essentially linear relationship between the CG-Y location and the loft; the linear line represented by the equation CG-Y = 0.2321*Loft + 0.281 (see Tables 1 and 7 for exact values of the 3, 6, and 9 iron to create the Excel graph and line equation below).

    PNG
    media_image1.png
    501
    696
    media_image1.png
    Greyscale

In addition, Hueber discloses a club head wedge, with a golf club set, that may have a loft of 56o (Table 1; noting a SW; noting it may be “greater than about 56 degrees” because it is exactly 56o; emphasis added).  As such, by using a wedge with a loft of 56o as taught by Hueber, and by using the linear relationship equation established by Oldknow, the resulting value for a 56o wedge utilized in the Oldknow set would be CG-Y = 13.28 mm.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Vincent and Oldknow to use a 56o lofted wedge as taught by Hueber, the resulting loft creating a CG-Y location of 13.28 mm using the linear relationship of Oldknow, because doing so would be a simple substitution of one element (a golf club wedge having a loft of 56o, the club used within a set) into another (a golf club set that has a linear relationship between CG-Y location and loft based on the set) to obtain predictable results (using a 56o loft wedge within the club head set, the set having a linear CG-Y to loft relationship to create a CG-Y value of 13.28 mm). 
	Regarding claims 5/14 and 6/15, the same analysis as applied in claim 4/13 makes the limitations of claims 5/14 and 6/15 obvious (i.e. a 56o loft as disclosed by Heuber would make obvious a CG-Y location of 13.28 mm based on the linear relationship provided by Oldknow).
Regarding claim 7, the combined Vincent, Oldknow, and Hueber disclose that the heel side cavity portion and the toe side cavity portion are separated by a wall (Vincent: Fig. 4A, noting the cylindrical apertures, i.e. item 64, on the extreme outer heel and toe side, respectively, separated by a wall containing other apertures).
Regarding claim 8, the combined Vincent, Oldknow, and Hueber disclose that the wall has an opening, the opening connecting the heel side cavity portion to the toe side cavity portion (Vincent: Fig. 4A, noting the cylindrical apertures, i.e. item 64, on the extreme outer heel and toe side, respectively, connected by a wall containing other apertures or “openings”).
Regarding claim 16, it is noted that the combined Vincent, Oldknow, and Hueber do not specifically disclose that the heel side cavity portion has a volume greater than the toe side cavity portion.  However, Vincent discloses that the cavity volumes are the same (Fig. 4A; noting the extreme toe and heel apertures).  In addition, regarding the cavities being unequal in volume, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see par. [0155]; applicant not even mentioning this relationship, let alone giving criticality to it).  Thus, it would have been obvious to one of ordinary skill at the time of the invention that using unequal volumes would not make the claimed invention perform differently: that is, the cavities would allow for weight distribution in the club head regardless of their relative volume size.
Regarding claim 17, the combined Vincent, Oldknow, and Hueber disclose that the cap completely covers both the heel side cavity portion and the toe side cavity portion (Vincent: Fig. 2, item 31).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,065,513 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘513 patent claims a combination (i.e. a plurality of two or more clubs) while the current application claims the subcombination (i.e. just one of the plurality of clubs) with the details of the subcombination being the same as the combination.  As such, the current claims are anticipated by the ‘513 claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
4/26/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711